Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the specification at page 2 line 6 “marks in on” should be either --marks in-- or –marks on--.
In the specification at page 3 line 15 “IN” should be –In--.
In the specification at page 8 line 8 “(l and h in Fig.2)” should be –(l and h in Fig.3)—since there is no l or h labeled in figure 2, however figure 3 does show l and h.
In the specification at page 8 line 8 “D1” is not labeled in the figures.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulze (7,866,052).
The device as claimed is disclosed by Schulze with a marker apparatus 10 comprising a plurality of point light sources 30 mounted individually in apparatus movable by electrical drives to position light spots on a surface at a distance in a pattern 
With respect to claim 2 Schulze discloses a computerized appliance 20, 22, 28, being one of a smartphone, a laptop computer, or a pad device, (column 2 lines 34+ disclose the device can be wireless) executing an application providing interactive interfaces on a display of the appliance, enabling input of commands for manipulating the electrical drives.
With respect to claim 3 Schulze discloses a CPU 20 in the electronic power and control system executing software and coupled to a data repository 22 comprising data for controlling the marker apparatus to position the point light sources to provide the light spots in the pattern.
With respect to claim 4 Schulze discloses the data is in a data file stored on the computerized appliance 22 and executed by the application to control the marker apparatus (column 2 lines 23+).
With respect to claim 9 Schulze discloses a graphics program enabling a user to create and save a graphics file for driving the marker apparatus from dimensional data associated with a sign to be mounted on the surface (this limitation is inherent because the graphics program used in the computer medium 22 would have needed to be made by a graphics program).
With respect to claim 10 Schulze discloses the power and control system has input circuitry enabling data files to be entered and stored (this limitation is inherent 
With respect to claim 11 Schulze discloses a method for marking points on a surface at a distance including the steps of moving point light sources 30 mounted individually in apparatus 10 movable by electrical drives to position light spots on a surface at a distance in a pattern (figure 3); and providing signals for manipulating individual ones of the electrical drives of the point light sources to position the light spots in the pattern by an electronic power and control system coupled to the marker apparatus.
With respect to claim 12 Schulze discloses the method as claimed including the steps of executing an application providing interactive interfaces on a display of a computerized appliance, being one of a laptop computer, a smartphone or a pad device, enabling input of commands for manipulating the electrical drives (column 2 lines 34+ disclose the device can be wireless).
With respect to claim 13 Schulze discloses the method as claimed including the steps of executing software 22 by a CPU 20 in the electronic power and control system, the CPU coupled to a data repository comprising data for controlling the marker apparatus to position the point light sources to provide the light spots in the pattern.
With respect to claim 14 Schulze discloses the method as claimed including the steps of storing the data in a data file on the computerized appliance 22 and executing the data by the application to control the marker apparatus.
With respect to claim 19 Schulze discloses the method as claimed including the steps of creating and saving a graphics file by a graphics program for driving the marker 
With respect to claim 20 Schulze discloses the method as claimed including the steps of entering and storing data files to the power and control system through input circuitry (this limitation is inherent because the graphics program used in the computer medium 22 would have needed to be made by a graphics program).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze (7,866,052) in view of official notice.
The device and method as claims is disclosed by Schulze as stated in the rejection recited above for claims 1-4, 9-14, 19, and 20, but lacks specific disclosure of how the light sources are moved.  Official notice is taken that planetary gears trains that are torque biased to eliminate play that are moved by stepper motors are old and well known means to move and orient devices to a desired position and orientation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use electrical motors driving compound planetary gear trains with output shafts driving physical apparatus in which individual .
Claims 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze (7,866,052) in view of official notice as applied to claims 5, 8, 15, and 18 above, and further in view of Morgan (4,910,541).
The device and method as claims is disclosed by the combination of Schulze in view of official notice as stated in the rejection recited above for claims 5, 8, 15, and 18, but lack the individual ones of the point light sources are mounted in physical apparatus wherein one electrical drive is enabled to rotate a point light source in a first plane defined by an axis of the point light source, the rotation providing translation of a light spot in a line on the surface, with drives moving the sources in the first plane are mounted on a surface driven by a separate electrical drive to rotate the point light sources mounted on the surface in a second plane orthogonal to the first plane.
Morgan teaches moving the light sources individually as well as in a unit in a line.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the individual ones of the point light sources are mounted in physical apparatus wherein one electrical drive is enabled to rotate a point light source in a first plane defined by an axis of the point light source, the rotation providing translation of a light spot in a line on the surface, with drives moving the sources in the first plane are mounted on a surface driven by a separate electrical drive to rotate the point light sources mounted on the surface in a second plane orthogonal to the first plane in the combination of Schulze in view of the official notice as taught by Morgan to move the light sources individually as well as in a unit in a line.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855